Citation Nr: 0501344	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  99-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).

Procedural history

The veteran served on active duty from August 1942 to 
December 1945.

In December 1998, the RO received the veteran's claim of 
entitlement to service connection for residuals of a left 
shoulder injury.  An April 1999 rating decision denied the 
claim, and he appealed. 

In January 2003, the Board remanded this case for the 
scheduling of a videoconference hearing which had been 
requested by the veteran.  The veteran testified at a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge (VLJ) in April 2003.  See 38 C.F.R. § 
20.700(e) (2003).  A transcript of the hearing is associated 
with the veteran's VA claims folder.

Following the April 2003 hearing, the Board again remanded 
the case, this time for the purpose of obtaining a medical 
nexus opinion.  Pursuant to this request, an additional VA 
examination was conducted in March 2004, the report of which 
has been associated with the claims file.  In an October 2004 
supplemental statement of the case (SSOC), the RO confirmed 
and continued the previous denial of service connection for 
residuals of a left shoulder injury.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in January 2005.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted by the undersigned VLJ.  See 38 C.F.R. § 
20.900(c) (2004).


Issue not on appeal

In September 2002, the veteran filed a VA Form 21-4138, 
claiming entitlement to service connection for a left arm 
disorder as secondary to his left shoulder disorder. The RO 
combined that issue with the issue on appeal in an October 
2002 SSOC.  However, it does not appear that the RO has ever 
adjudicated the issue of entitlement to a left arm disorder 
as secondary to the left shoulder disorder.  Accordingly, the 
Board has no jurisdiction to consider that issue, and it is 
referred to the RO for appropriate action.  The Board 
observes in passing that unless and until service connection 
is granted for the left shoulder disorder, any secondary 
service connection claim would be fruitless.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his left shoulder was injured in 
June 1943 when he was thrown from the back of a truck near 
Brisbane, Australia.  He stated that another serviceman 
riding with him was killed in the accident.  Deck logs from 
the veteran's ship show that the serviceman identified by the 
veteran was indeed killed on June 13, 1943 in an overturned 
truck in a suburb of Brisbane.  In addition, the veteran's 
service personnel records show that he was hospitalized on 
June 13, 1943 in Brisbane, Australia.  However, the reason 
for his hospitalization was not given.

The medical evidence of record establishes that the veteran 
has a current left shoulder injury, identified as a 
degenerative tear of the rotator cuff with evidence of 
arthritis.  The evidence also establishes that the veteran 
was hospitalized in service for an unknown condition, which 
he contends was a shoulder injury.  There is no evidence that 
such is not the case.  

Given this evidence, the Board remanded the case in September 
2003 for the purpose of obtaining a medical examination to 
determine whether the veteran's current shoulder disorder is 
consistent with a 60-year-old traumatic injury, or whether it 
is of more recent origin.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Pursuant to the Board's remand 
instructions, an additional VA examination was conducted in 
March 2004.  This examination provided extensive findings 
regarding the current severity of the veteran's left shoulder 
disability.  The examination report did not, however, answer 
the critical question posed in the Board's September 2003 
remand, namely whether the veteran's current shoulder 
disorder is consistent with a 60-year-old traumatic injury, 
or whether it is of more recent origin.  By failing to obtain 
a medical opinion which answered the questions posed by the 
Board, the RO failed to comply with the remand instructions.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance. 

Because the RO failed to comply with the Board's remand 
instructions, the case must be remanded so that the requested 
medical nexus opinion may be obtained.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should obtain an addendum medical 
opinion to the March 2004 VA medical 
examination.  The veteran's claims file 
should be provided for review by the 
March 2004 examiner.  Based on a review 
of the evidence in the claims file, the 
medical opinion should address whether it 
is as at least as likely as not that any 
current shoulder disorder had its onset 
in the traumatic injury described by the 
veteran.  If the examiner who conducted 
the March 2004 VA examination is 
unavailable, the file should be referred 
to another similarly qualified examiner.  
If the examiner believes that physical 
examination of the veteran is required, 
such should be scheduled.  A report 
should be prepared and associated with 
the veteran's VA claims folder.

2. When the above development has been 
completed, VBA should readjudicate the 
claim.  If the claim remains denied, VBA 
should provide the veteran with a 
supplemental statement of the case.  The 
case should then be returned to the Board 
for further consideration, if otherwise 
in order.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

The Board wishes to make it clear that it is obviously aware 
of the fact that there have been two previous remands in this 
case.  As noted in the Introduction, this case has been 
advanced on the Board's docket.  


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




